In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00085-CR
         ______________________________


              JOHN LANDOR, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 188th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 37,582-A




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       John Landor has appealed from his open plea of guilty to the offense of possession of

marihuana. See TEX . HEALTH & SAFETY CODE ANN . § 481.121(b)(3) (Vernon 2003). The trial court

sentenced Landor to one year's confinement in a state-jail facility. See TEX . PENAL CODE ANN .

§ 12.35 (Vernon 2008).

       On appeal, Landor contends that his sentence is cruel and unusual in that it is grossly

disproportionate to the crime, citing, among other cases, Solem v. Helm, 463 U.S. 277 (1983), and

Harmelin v. Michigan, 501 U.S. 957 (1991). To preserve such complaint for appellate review,

Landor must have presented to the trial court a timely request, objection, or motion that stated the

specific grounds for the desired ruling, or the complaint must be apparent from the context. See TEX .

R. APP . P. 33.1(a)(1); Harrison v. State, 187 S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v.

State, 191 S.W.3d 242, 262 (Tex. App.—Austin 2006, no pet.) (claims of cruel and unusual

punishment must be presented in timely manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex.

App.—Houston [14th Dist.] 2001, pet. ref'd) (failure to complain to trial court that sentences were

cruel and unusual waived claim of error for appellate review). We have reviewed the records of the

trial proceeding. No relevant request, objection, or motion was made. And, while this Court has

held that a motion for new trial is an appropriate way to preserve this type of claim for review (see

Williamson v. State, 175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.); Delacruz v.




                                                  2
State, 167 S.W.3d 904 (Tex. App.—Texarkana 2005, no pet.)), no motion for new trial was filed.

Therefore, Landor has not preserved such an issue for appeal.

       We affirm the trial court's judgment.



                                               Bailey C. Moseley
                                               Justice

Date Submitted:       September 15, 2009
Date Decided:         September 16, 2009

Do Not Publish




                                                 3